DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of A. 1. “a fibrous substance enclosing a sealing agent formed by a powder” in the reply filed on 11/22/2021 is acknowledged.  The traversal is on the ground(s) that “the species do not, as the Examiner contends "have mutually exclusive characteristics for each identified species." In particular, "a braided fibrous substance enclosing a sealing agent formed by a powder" (the second species) is necessarily "a fibrous substance enclosing a sealing agent formed by a powder" (the first species)”.  This is not found persuasive because “a fibrous substance enclosing a sealing agent formed by a powder” is not necessarily “a braided fibrous substance enclosing a sealing agent formed by a powder” and there is a search and/or examination burden because at least the following reason(s) apply: (a) the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification; (b) the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter; or (c) the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
The requirement is still deemed proper and is therefore made FINAL.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “checking device further comprises an illuminating member” (claim 13) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities:  the claim interchangeably recites “a device for checking filling of said straw” & “said checking device”.  Examiner suggests a single term for consistency.  Appropriate correction is required.
Claim Interpretation
Regarding claim 1 the recitation “the tube and the stopper being configured for the stopper to be able to slide in the tube towards the other end” has been interpreted in view of the specification at ¶ 0048-0049 that the stopper is able to slide in the tube when pushed.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

“a processing unit linked to a detection member configured to emit a stop signal for the filler machine if the detection member detects a straw in which the indicator component has not taken on said hue of the second color” has been interpreted in view of the specification ¶ 0077-0078, as a processing unit linked to a detection member, the processing unit means for emitting a stop signal for the filler machine if the detection member detects a straw in which the indicator component has not taken on said hue of the second color in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The Specification fails to disclose how the assembly comprising a device comprising a detection member is able to check filling of said straw, and to detect whether said indicator component has taken on said hue of the second color, and a filler machine comprising a processing unit is able to emit a stop signal for the filler machine if the detection member detects a straw in which the indicator component has not taken on said hue of the second color but merely states that they are configured to do so, see ¶ 0030-0032, 0074-0078 for example.  The instant disclosure provides no such teachings, thus posing an undue burden of experimentation on any person of ordinary skill who wished to practice the invention commensurate with the full scope of the claims.  The specification thus fails to comply with the requirement for enablement for the full scope of the claims.  The breadth of the claim does not recite sufficient structure for .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 12 & 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "the stopper being disposed in the tube in the neighborhood of one end" in claim 1 is a relative term which renders the claim indefinite.  The term "neighborhood" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim 1 recites the limitation "said checking device" in L9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites two detection members, “[...] said checking device comprises a detection member” in L9 & “a processing unit linked to a detection member” in L11.  In Specification at ¶ 0075-0077, it would appear the claimed assembly comprises one detection member (27).  Therefore it is unclear if the applicant is trying to claim two separate detection members or one.

Claim 1 is not clear with respect to what applicant is claiming.  The claim does not clearly set forth the metes and bounds of the patent protection desired.  Claim 1 recites “the checking device is part of a filler machine for straws”.  It is unclear if the applicant is trying to claim a filler machine and a plurality of straws.  In addition, is the straw in L12 “if the detection member detects a straw” the same straw in L2?
Regarding claim 1, the phrase "if" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  
Regarding claim 5, the phrase “it is” is unclear what the phrase is referring to.

Claim limitation “a processing unit linked to a detection member configured to emit a stop signal for the filler machine if the detection member detects a straw in which the indicator component has not taken on said hue of the second color” (claim 1) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function: (i) the disclosure is devoid of any structure that performs the function in the claim, (ii) the structure described in the specification does not perform the entire function in the claim, or (iii) no association between the structure and the function can be found in the specification.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-9, 12 & 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saint-Ramon et al. (US 2002/0183653) in view of Holmes (US 2010/0197516), Hyman et al. (US 5912115), Mao (US 2008/0199363), Lee et al. (US 2011/0195446).
Regarding claims 1, 12, 13, Saint-Ramon et al. teach an assembly comprising: a straw (1) for the preservation of a predetermined dose of liquid-based substance (¶ 0001), comprising a tube (2) and an impermeable liquid-tight stopper (3, ¶ 0003, 0011), the stopper (3) being disposed in the tube (2) in the neighborhood of one end (see Fig. 1 for example), the tube (2) and the stopper (3) being capable for the stopper to be able to slide in the tube (2) towards the other end (“the stopper to be able to slide in the tube” has been interpreted in view of the specification at ¶ 0048-0049 that the stopper is able to slide in the tube when pushed with a device.  See the stopper 3 is fitted inside the tube 2, i.e., the stopper is able to slide in the tube.  In addition, when enough force is applied to the stopper (3) with a device such as a stick or rod, the stopper would be able to slide in the tube.), wherein said stopper (3) comprises an indicator component (i.e., “They are white or colored; in the latter case, the filaments of the sheath constitute a color-coded indicator of the contents of the straw. The core can also be colored, also constituting in this case a color-coded indicator of the contents of the straw. Similarly, the gel powder can also be 
Regarding claims 1, 12 & 13, although the stopper (3) of Saint-Ramon et al. teach an indicator capable of having a first predetermined color (i.e., “They are white or colored; in the latter case, the filaments of the sheath constitute a color-coded indicator of the contents of the straw. The core can also be colored, also constituting in this case a color-coded indicator of the contents of the straw. Similarly, the gel powder can also be colored, also constituting in this case a color-coded indicator of the contents of the straw.” ¶ 0015-0017), Saint-Ramon et al. do not explicitly teach wherein said stopper comprises an indicator component having a first predetermined color in the absence of prior contact of the indicator component with said substance and a second predetermined color, having a hue different from the hue of the first color, when the indicator component has been in contact with said substance, and a device for checking filling of said straw, wherein said checking device comprises a detection member for detecting whether said indicator component has taken on said hue of the second color, wherein the checking device is part of a filler machine for straws and comprises a processing unit linked to a detection member configured to emit a stop signal for the filler machine if the detection member detects a straw in which the indicator component has not taken on said hue of the second color. 12. An assembly according to claim 1, said detection member comprised by the checking device is configured to detect the absence from or the presence in the spectrum formed by the light emitted by said indicator component, of said at least one peak. 13. An assembly according to claim 12, said checking device further comprises an illuminating member to illuminate said indicator component by light comprising said predetermined range of wavelengths.

a tube (e.g., chamber) and a carrier, the carrier being disposed in the tube (¶ 0006),
wherein said carrier comprises an indicator component (e.g., dye, ¶ 0006) having a first predetermined color in the absence of prior contact of the indicator component with said substance and a second predetermined color, having a hue different from the hue of the first color, when the indicator component has been in contact with said substance (see specific dyes use for visible color and fluorescence changes (¶ 0050-0052, 0088-0091+) detectable to the human eye (Claim 10); see also “Color Changes (CC) and fluorescent changes (FC) are recorded with "1" or "0" meaning "yes" and "no". ¶ 0105” & “Color (CC) and fluorescence (FC) changes in the sample well relative to the control well are also noted (FIG. 1B). A "0" indicates no change while "1" denotes a change in the sample versus the control.” ¶ 0053), 
a device for checking filling of said tube, wherein said checking device comprises a detection member for detecting whether said indicator component has taken on said hue of the second color (¶ 0104-0105), wherein the checking device is part of a filler machine (e.g., pipette ¶ 0051) and comprises a processing unit linked to a detection member (see Fig. 20 & computer analysis ¶ 0104) capable of emitting a stop signal for the filler machine if the detection member detects a tube in which the indicator component has not taken on said hue of the second color (¶ 0038-0039). 
a powder of material that polymerizes on contact with water (e.g., siloxanes ¶ 0035).
said checking device further comprises an illuminating member (e.g., UV lamp ¶ 0052, 0056) to illuminate said indicator component by light comprising said predetermined range of wavelengths (e.g., 254 nm ¶ 0052).

Hyman et al. teach a transparent sensor device (1) for collection of a blood specimen and for detecting the presence of microorganisms in the blood specimen (Abstract) by color changing sensor layer (12) having indicators (C5/L38-45+) having a first predetermined color in the absence of prior contact with a specimen and a second predetermined color, having a different from the first color (throughout the reference).  The sensor layer (12) is provided for the purpose of indicating the location of microbial growth by providing a tightly localized dramatic change in the ultraviolet, visible, and/or infrared spectrum (C3/L33-36).  Hyman et al. further teach a powder formed by a fluorescein salt (C5/L38-45+) and by a powder of material that polymerizes on contact with water; wherein said powder of material that polymerizes on contact with water is alginate (C8/L1-14). 

Mao & Lee et al. teach the use of a substance that changes color in contact with a liquid, see Mao ¶ 0007, 0042+; and Lee et al. Fig. 1 & ¶ 0001, 0006, 0007, 0044+.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the stopper (3) of Saint-Ramon et al. with a color changing indicator component, such as a dye (i.e., easy-to-see color and fluorescence change dyes, ¶ 0050 Holmes; Id. at ___, 82 USPQ2d at 1396.  

With regard to limitations in claims 1-4, 9, 12 & 13 (e.g., “for the preservation of a predetermined dose of liquid-based substance [...], for detecting whether said indicator 

In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  As the court stated in Thorpe, 777 F.2d at 697, 227 USPQ at 966 (The patentability of a product does not depend on its method of production.  In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969).  If the product in a product-by-process claim is the same or obvious as the product of the prior art, the claim is unpatentable even though the prior art product was made by a different process.), see MPEP 2113 and 2114. 

Regarding claims 2, 3, 12 & 13, as the indicator changes its color, the spectrum would inherently comprise at least one peak (i.e., detectable color).  In addition, it is noted that the limitation of the claims do not impart any structure as no specific indicator component has been claimed.
Regarding claim 4, modified Saint-Ramon et al. further teach: 4. An assembly according to claim 1, wherein said stopper (3) is formed by two plugs made from a fibrous substance (¶ 

Regarding claims 5 & 6, Holmes further teaches said powder comprises a powder of a salt that is non-fluorophore in the dry state and fluorophore when it is dissolved in water; wherein said salt forms part of the group comprising a fluorescein salt (¶ 0027), a Rhodamine B salt (¶ 0032), and cyanine dyes (Claim 7).  Hyman et al. further teach the indicators comprise fluorescein (C5/L38-45+).  
The claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," and therefore the claim is unpatentable under 35 U.S.C. 103(a).  Ex Parte Smith, 83  USPQ.2d  1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).  Further, the claim is no more than the predictable use of prior art elements according to their established functions resulting in the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement, and therefore it would have been obvious to one of ordinary skill in the art to further modify the straw of Saint-Ramon et al., with the use of fluorescein, Rhodamine B or cyanine dyes as taught by Holmes or fluorescein salt as the indicator as taught by Hyman et al.

Regarding claim 7, modified Saint-Ramon et al. do not explicitly teach an assembly according to claim 5, wherein said powder comprises between 1/100 and 1/100000 by weight of said salt powder.  It would have been obvious to one of ordinary skill in the art at the time the 

Regarding claims 8 & 9, modified Saint-Ramon et al. teach:
8. An assembly according to claim 5, wherein said powder (7) is formed by said salt powder and by a powder of material that polymerizes on contact with water (e.g., alginate ¶ 0011). 
9. An assembly according to claim 8, wherein said powder of material that polymerizes on contact with water is alginate (¶ 0011). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Saint-Ramon et al. (US 2002/0188222) teach an assembly comprising: a straw (1) for the preservation of a predetermined dose of liquid-based substance (Abstract), comprising a tube (2) and an impermeable gas-permeable liquid-tight stopper (3, ¶ 0010, 0055-0057+), the stopper (3) being disposed in the tube (2) in the neighborhood of one end (see Fig. 1 for example), the tube (2) and the stopper (3) being capable configured for the stopper to be able to slide in the tube (2) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN KWAK whose telephone number is (571)270-7072. The examiner can normally be reached M-TH, 5:30 am - 3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JILL A. WARDEN can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/DEAN KWAK/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        
DEAN KWAK
Primary Examiner
Art Unit 1798